DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Amendment dated September 19, 2022.  Currently, claims 40-62 are pending in the application.

Claim Objections
Applicant is advised that should claim 61 be found allowable, claim 62 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-48, 51-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darwell (US PGPub No 2016/0289960) in view of Johnston (US PGPub No 2018/0340332).

Referring to claim 40:  Darwell teaches a slurry-receiving structure (item 110) wherein: the slurry-receiving structure defines an aperture (opening at top of formwork) and a formwork-defined internal space, and; the aperture and the formwork-defined internal space are co-operatively configured such that a slurry is receivable within the formwork-defined internal space via the aperture; a formwork-defined first connection system counterpart, extending from the slurry-receiving structure, and including an interface portion that is supported by a substrate portion; a formwork-defined second connection system counterpart, extending from the slurry-receiving structure, and including an interface portion that is supported by a substrate portion; wherein: the formwork is configured to define a first formwork, the first formwork is connectible to a second formwork via a first connection system (figure 1B top) and a second connection system (figure 1B bottom) for defining an obtained aperture and an obtained internal space, wherein the obtained aperture and the obtained internal space are co-operatively configured such that a slurry is receivable within the obtained internal space via the obtained aperture; the formwork-defined first connection system counterpart is configured for interlocking engagement with a first connection system counterpart of the second formwork, the first connection system including the formwork-defined first connection system counterpart and the first connection system counterpart of the second formwork, such that: while the formwork-defined first connection system counterpart is disposed in interlocking engagement with the first connection system counterpart of the second formwork, the portion of the formwork-defined first connection system counterpart sealingly engages the first connection system counterpart of the second formwork such that a sealed interface is obtained between the formwork-defined first connection system counterpart and the first connection system counterpart of the second formwork; the formwork-defined second connection system counterpart is configured for interlocking engagement with a second connection system counterpart of the second formwork, the second connection system including the formwork-defined second connection system counterpart and the second connection system counterpart of the second formwork, such that, while the formwork-defined second connection system counterpart is disposed in interlocking engagement with the second connection system counterpart of the second formwork, the interface portion of the formwork-defined second connection system counterpart sealingly engages the second connection system counterpart of the second formwork such that a sealed interface is obtained between the formwork-defined second connection system counterpart and the second connection system counterpart of the second formwork (figures 1C and 1D); and while the first formwork is connected to the second formwork via the first connection system and the second connection system, and the slurry is received within the obtained internal space, a force applied by the slurry to the first connection system and the second connection system strengthens (i) the sealed interface between the formwork-defined first connection system3Application No. 17/147,206Docket No.: 33289/56405Reply to Office Action of April 15, 2022 counterpart and the first connection system counterpart of the second formwork, and (ii) the sealed interface between the formwork-defined second connection system counterpart and the second connection system counterpart of the second formwork (paragraph 0075, lines 12-16).  Darwell does not teach wherein the material of the interface portion is softer than the material of the substrate portion.  However, Johnston teaches the material of the interface portion is softer than the material of the substrate portion (paragraph 0037 to 0039).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Darwell with the different flexibilities of the materials as taught by Johnston in order to allow for easier connection while maintaining a rigidity.

Referring to claims 41 and 42:  Darwell and Johnston teach all the limitations of claim 40 as noted above.  They do not specifically teach the sealed interface portion has a first compressive modulus, and the substrate portion has a second compressive modulus that is greater than the first compressive modulus, and the sealed interface-effecting portion has a first shore hardness, and the substrate portion has a second shore hardness that is greater than the first shore hardness.  However, it would have been obvious to one of ordinary skill to choose specific compressive modulus’ and shore hardnesses in order to optimize the durability of the connection while making it easier to connect.

Referring to claim 43:  Darwell and Johnston teach all the limitations of claim 40 as noted above.  Additionally, Darwell teaches the interface portion of the formwork-defined first connection system counterpart is deformable to obtain the sealed interface between the formwork-defined first connection system counterpart and the first connection system counterpart of the second formwork; and the interface portion of the formwork-defined second connection system counterpart is deformable to obtain the sealed interface between the formwork-defined second connection system counterpart and the second connection system counterpart of the second formwork (figures 1C and 1D).

Referring to claims 44 and 45:  Darwell and Johnston teach all the limitations of claim 40 as noted above.  They do not specifically teach the formwork-defined internal space has a volume of at least 0.005 m3 and the obtained internal space has a volume of at least 0.005 m3.  However, it would have been obvious to one of ordinary skill to create the device having any specific internal volumes in order to create a wall of any specific dimension.

Referring to claim 46:  Darwell and Johnston teach all the limitations of claim 40 as noted above.  Additionally, Darwell teaches the obtained aperture is a first obtained aperture, and the obtained internal space is a first obtained internal space; the first formwork further comprising: a formwork-defined third connection system counterpart, extending from the slurry-receiving structure, and including an interlocking portion; a formwork-defined fourth connection system counterpart, extending from the slurry-receiving structure, and including an interlocking portion; wherein: the first formwork is connectible to a third formwork via a third connection system and a fourth connection system for detaining a second obtained aperture and a second obtained internal space, wherein the second obtained aperture and the second obtained internal space are co-operatively configured such that a slurry is receivable within the second obtained internal space via the second obtained aperture; the formwork-defined third connection system counterpart is configured for interlocking engagement with a third connection system counterpart of the third formwork, the third connection system including the formwork-defined third connection system counterpart and the third connection system counterpart of the third formwork; 4Application No. Not Yet AssignedDocket No.: 33289/56405the formwork-defined fourth connection system counterpart is configured for interlocking engagement with a fourth connection system counterpart of the third formwork, the fourth connection system including the formwork-defined fourth connection system counterpart and the fourth connection system counterpart of the third formwork (figure 1B).

Referring to claim 47:  Darwell and Johnston teach all the limitations of claim 46 as noted above.  Additionally, Darwell teaches while the formwork-defined third connection system counterpart is disposed in interlocking engagement with the third connection system counterpart of the third formwork, the formwork-defined third connection system counterpart sealingly engages the third connection system counterpart of the third formwork such that a sealed interface is obtained between the formwork-defined third connection system counterpart and the third connection system counterpart of the third formwork; and while the formwork-defined fourth connection system counterpart is disposed in interlocking engagement with the fourth connection system counterpart of the third formwork, the formwork-defined fourth connection system counterpart and the fourth connection system counterpart of the third formwork such that a sealed interface is obtained between the formwork-defined fourth connection system counterpart and the fourth connection system counterpart of the third formwork (figure 1B).

Referring to claim 48:  Darwell and Johnston teaches all the limitations of claim 46 as noted above.  Additionally, Darwell teaches the formwork-defined first connection system counterpart and the formwork-defined second connection system counterpart extend from a first wall of the first formwork; and the formwork-defined third connection system counterpart and the formwork-defined fourth connection system counterpart extend from a second wall of the first formwork that is disposed opposite the first wall of the first formwork (figure 1B).

Referring to claim 51:  Darwell teaches a first formwork-defining counterpart and a second formwork-defining counterpart (figure 1C and 1D), wherein the first formwork-defining counterpart and the second formwork-defining counterpart are connectible to obtain the first formwork, for defining a slurry-receiving structure (figure 1B), wherein: 7Application No. Not Yet AssignedDocket No.: 33289/56405 the slurry-receiving structure defines an aperture (opening at top of formwork) and a formwork-defined internal space, and; the aperture and the formwork-defined internal space are co-operatively configured such that a slurry is receivable within the formwork-defined internal space via the aperture (figure 1B); a formwork-defined first connection system counterpart, extending from the first formwork-defining counterpart, and including an interface portion that is supported by a substrate portion; a formwork-defined second connection system counterpart, extending from the first formwork-defining counterpart, and including an interface portion that is supported by a substrate portion; wherein: the formwork is configured to define a first formwork, the first formwork is connectible to second formwork via a first connection system and a second connection system for defining an obtained aperture and an obtained internal space, wherein the obtained aperture and the obtained internal space are co-operatively configured such that a slurry is receivable within the obtained internal space via the obtained aperture; the formwork-defined first connection system counterpart is configured for interlocking engagement with a first connection system counterpart of the second formwork, the first connection system including the formwork-defined first connection system counterpart and the first connection system counterpart of the second formwork, such that, while the formwork-defined first connection system counterpart is disposed in interlocking engagement with the first connection system counterpart of the second formwork, the interface portion of the formwork-defined first connection system counterpart sealingly engages the first connection system counterpart of the second formwork such that a sealed interface is8Application No. Not Yet AssignedDocket No.: 33289/56405 obtained between the formwork-defined first connection system counterpart and the first connection system counterpart of the second formwork; the formwork-defined second connection system counterpart is configured for interlocking engagement with a second connection system counterpart of the second formwork, the second connection system including the formwork-defined second connection system counterpart and the second connection system counterpart of the second formwork, such that , while the formwork-defined second connection system counterpart is disposed in interlocking engagement with the second connection system counterpart of the second formwork, the interface portion of the formwork-defined second connection system counterpart sealingly engages the second connection system counterpart of the another formwork such that a sealed interface is obtained between the formwork-defined second connection system counterpart and the second connection system counterpart of the second formwork (figure 1B-1D), and while the first formwork is connected to the second formwork via the first connection system and the second connection system, and the slurry is received within the obtained internal space, a force applied by the slurry to the first connection system and the second connection system strengthens (i) the sealed interface between the formwork-defined first connection system counterpart and the first connection system counterpart of the second formwork, and (ii) the sealed interface between the formwork-defined second connection system counterpart and the second connection system counterpart of the second formwork (paragraph 0075, lines 12-16).  Darwell does not teach wherein the material of the interface portion is softer than the material of the substrate portion.  However, Johnston teaches wherein the material of the interface portion is softer than the material of the substrate portion (paragraphs 0037-0039).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Darwell with the different flexibilities of the materials as taught by Johnston in order to allow for easier connection while maintaining a rigidity.

Referring to claim 52:  Darwell and Johnston teach all the limitations of claim 51 as noted above.  Additionally, Darwell teaches the first formwork-defining counterpart includes a first counterpart and a second counterpart, wherein the first counterpart and the second counterpart of the first formwork defining counterpart are connectible to obtain the first formwork-defining counterpart, such that a cavity-defining surface portion of the first formwork-defining counterpart is obtained, wherein the cavity-defining surface portion of the first formwork-defining counterpart and a cavity- defining surface portion of the second formwork-defining counterpart are co-operatively configured to define the slurry-receiving structure while the first formwork-defining counterpart and the second formwork-defining counterpart are connected (figure 1B).

Referring to claim 53:  Darwell and Johnston teach all the limitations of claim 52 as noted above.  Additionally, Darwell teaches  the formwork-defined first connection system counterpart extends from the first counterpart of the first formwork-defining counterpart; and the formwork-defined second connection system counterpart extends from the first counterpart of the first formwork-defining counterpart (figures 1C and 1D).

Referring to claim 54:  Darwell and Johnston teach all the limitations of claim 51 as noted above.  Additionally, Darwell teaches the obtained aperture is a first obtained aperture, and the obtained internal space is a first obtained internal space; the first formwork further comprising: a formwork-defined third connection system counterpart, extending from the first formwork-defining counterpart, and including an interlocking portion ; a formwork-defined fourth connection system counterpart, extending from the first formwork-defining counterpart, and including an interlocking portion (figure 1B); wherein: the first formwork is connectible to a third formwork via a third connection system and a fourth connection system for defining a second obtained aperture and a second obtained internal space, wherein the second obtained aperture and the second obtained internal space are co-operatively configured such that a slurry is receivable within the second obtained internal space via the second obtained aperture; the formwork-defined third connection system counterpart is configured for interlocking engagement with a third connection system counterpart of the third formwork, the third connection system including the formwork-defined third connection system counterpart and the third connection system counterpart of the third formwork; the formwork-defined fourth connection system counterpart is configured for interlocking engagement with a fourth connection system counterpart of the third formwork, the fourth connection system including the formwork-defined fourth connection system counterpart and the fourth connection system counterpart of the third formwork (figures 1B, 1C, and 1D).

Referring to claim 55:  Darwell and Johnston teach all the limitations of claim 54 as noted above.  Additionally, Darwell teaches while the formwork-defined third connection system counterpart is disposed in interlocking engagement with the third connection system counterpart of the third formwork, the formwork-defined third connection system counterpart sealingly engages the third connection system counterpart of the third formwork such that a sealed interface is obtained between the formwork-defined third connection system counterpart and the third connection system counterpart of the third formwork; and while the formwork defined fourth connection system counterpart is disposed in interlocking engagement with the fourth connection system counterpart of the third formwork, the formwork-defined fourth connection system counterpart sealingly engages the fourth connection system counterpart of the third formwork such that a sealed interface is obtained between the formwork-defined fourth connection system counterpart and the fourth connection system counterpart of the third formwork (figure 1B).

Referring to claim 56:  Darwell and Johnston teach all the limitations of claim 54 as noted above.  Additionally, Darwell teaches the first formwork-defining counterpart includes a first counterpart and a second counterpart, wherein the first counterpart and the second counterpart of the first formwork defining counterpart are connectible to obtain the first formwork-defining counterpart, such that a cavity-defining surface portion of the first formwork-defining counterpart is obtained, wherein the cavity-defining surface portion of the first formwork-defining counterpart and a cavity- defining surface portion of the second formwork-defining counterpart are co-operatively configured to define the slurry-receiving structure while the first formwork-defining counterpart and the second formwork-defining counterpart are connected (figure 1C).

Referring to claim 57:  Darwell and Johnston teach all the limitations of claim 56 as noted above.  Additionally, Darwell teaches the formwork-defined first connection system counterpart extends from the first counterpart of the first formwork-defining counterpart; the formwork-defined second connection system counterpart extends from the first counterpart of the first formwork-defining counterpart; the formwork-defined third connection system counterpart extends from the second counterpart of the first formwork-defining counterpart and; 11Application No. Not Yet AssignedDocket No.: 33289/56405 the formwork-defined fourth connection system counterpart extends from the second counterpart of the first formwork-defining counterpart (figure 1B, 1C, and 1D).

Referring to claim 58:  Darwell and Johnston teach all the limitations of claim 54 as noted above.  Additionally, Darwell teaches the first formwork, the second formwork, and the third formwork are co-operatively configured such that the second formwork and the third formwork are interconnectible via the first formwork, wherein, while the second formwork and the third formwork are interconnected via the first formwork, the second formwork and the third formwork are disposed in a perpendicular relationship (figure 1B).

Referring to claim 60:  Darwell and Johnston teach all the limitations of claim 40 as noted above.  Additionally, Darwell teaches the force applied by the slurry to the first connection system is applied to the first connection system counterpart of the second formwork; and the force applied by the slurry to the second connection system is applied to the second connection system counterpart of the second formwork (figure 1B and Annotated 1C).  The arrows in annotated figure 1C show the direction of the pressure from the slurry pressing on the first connection system counterpart and the second connection system counterpart.


    PNG
    media_image1.png
    227
    190
    media_image1.png
    Greyscale

Figure 1C Annotated

Claims 49 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darwell in view of Johnston and Richardson et al. (US PGPub No 2017/0175407) (“Richardson”).

Referring to claim 49:  Darwell and Johnston teach all the limitations of claim 46 as noted above.  They do not teach the formwork-defined first connection system counterpart and the formwork-defined second connection system counterpart extend from a first wall of the first formwork; and the formwork-defined third connection system counterpart and the formwork-defined fourth connection system counterpart extend from a second wall of the first formwork that is disposed adjacent the first wall of the first formwork.  However, Richardson teaches the formwork-defined first connection system counterpart and the formwork-defined second connection system counterpart extend from a first wall of the first formwork; and the formwork-defined third connection system counterpart and the formwork-defined fourth connection system counterpart extend from a second wall of the first formwork that is disposed adjacent the first wall of the first formwork (figure 9C).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Darwell and Johnston with the adjacent configuration taught by Richardson in order to allow for a corner to be created.

Referring to claim 59:  Darwell and Johnston teach all the limitations of claim 51 as noted above.  They do not teach the formwork is a corner formwork; and the first formwork-defining counterpart defines an inner corner of the corner formwork, and the second formwork-defining counterpart defines an outer corner of the corner formwork.  However, Richardson teaches the formwork is a corner formwork; and the first formwork-defining counterpart defines an inner corner of the corner formwork, and the second formwork-defining counterpart defines an outer corner of the corner formwork (figure 9C).
It would have been obvious to one of ordinary skill in the art to create the device taught by Darwell and Johnston with the corner taught by Richardson in order to allow for a change in direction of the formwork.

Claims 50, 61, and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darwell.

Referring to claim 50:  Darwell teaches  a slurry-receiving structure (item 110) wherein: the slurry-receiving structure defines an aperture (opening at top) and a formwork-defined internal space, and; the aperture and the formwork-defined internal space are co-operatively configured such that a slurry is receivable within the formwork-defined internal space via the aperture; a formwork-defined first connection system counterpart, extending from the slurry- receiving structure, and including an interface portion that is supported by a substrate portion (figure 1D), wherein the material of the interface portion is deformable, relative to the material of the substrate portion,  in response to connection of the first formwork with a second formwork; and a formwork-defined second connection system counterpart, extending from the slurry- receiving structure, and including an interface portion that is supported by a substrate portion, wherein the material of the interface portion is deformable, relative to the material of the substrate portion in response to connection of the first formwork with the second formwork (figure 1C and 1D); wherein: the formwork is configured to define a first formwork, the first formwork is connectible to the second formwork via a first connection system and a second connection system for defining an obtained aperture and an obtained internal space (figure 1B), wherein the obtained aperture and the obtained internal space are co-operatively configured such that a slurry is receivable within the obtained internal space via the obtained aperture; the formwork-defined first connection system counterpart is configured for interlocking engagement with a first connection system counterpart of the second formwork, the6Application No. Not Yet AssignedDocket No.: 33289/56405 first connection system including the formwork-defined first connection system counterpart and the first connection system counterpart of the second formwork, such that, while the formwork-defined first connection system counterpart is disposed in interlocking engagement with the first connection system counterpart of the second formwork, the interface portion of the formwork-defined first connection system counterpart sealingly engages the first connection system counterpart of the second formwork such that a sealed interface is obtained between the formwork-defined first connection system counterpart and the first connection system counterpart of the second formwork; the formwork-defined second connection system counterpart is configured for interlocking engagement with a second connection system counterpart of the second formwork, the second connection system including the formwork-defined second connection system counterpart and the second connection system counterpart of the second formwork, such that, while the formwork-defined second connection system counterpart is disposed in interlocking engagement with the second connection system counterpart of the second formwork, the interface portion of the formwork-defined second connection system counterpart sealingly engages the second connection system counterpart of the another formwork such that a sealed interface is obtained between the formwork-defined second connection system counterpart and the second connection system counterpart of the second formwork (figure 1C and 1D), and while the first formwork is connected to the second formwork via the first connection system and the second connection system, and the slurry is received within the obtained internal space, a force applied by the slurry to the first connection system and the second connection system strengthens (i) the sealed interface between the formwork-defined first connection system counterpart and the first connection system counterpart of the second formwork, and (ii) the sealed interface between the formwork-defined second connection system counterpart and the second connection system counterpart of the second formwork (paragraph 0075, lines 12-16).  Darwell does not specifically teach a sealing engagement.  However, it would have been obvious to one of ordinary skill to recognize that the connections would seal in order to receive the concrete or other similar materials as Darwell indicates in the cited paragraph that the introduction of a slurry would “improve” the seal.  This would lead one of ordinary skill in the art to recognize that there was an initial seal.

Referring to claims 61 and 62:  Darwell and Johnston teach all the limitations of claim 40 as noted above.  Additionally, Darwell teaches the force applied by the slurry to the first connection system is applied to the first connection system counterpart of the second formwork; and the force applied by the slurry to the second connection system is applied to the second connection system counterpart of the second formwork (figure 1B and Annotated 1C).  The arrows in annotated figure 1C show the direction of the pressure from the slurry pressing on the first connection system counterpart and the second connection system counterpart.


    PNG
    media_image1.png
    227
    190
    media_image1.png
    Greyscale

Figure 1C Annotated

Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive.

	Applicant has argued that the combination of Darwell and Johnston do not teach  sealing engagement between the two formworks.  However, the Examiner contends this is false for several reasons.  First, the intended use of Darwell is for the receipt of a flowable material in all the cavities.  This would not be possible to maintain the material within said cavities if there was not a sealing connection between adjacent formworks.  Second, Applicant has argued that the paragraph 0075 teaches that the device does not create a seal.  However, the Examiner points to lines 12-16 of the paragraph, which indicates that the hydraulic pressure of the concrete may “improve the seal” between formworks.  This would lead one of ordinary skill to infer that in order to improve a seal you must first have a seal.  This indicates that a seal exists between the formworks.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635